 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10    IN RE: Bard IVC Filters Products                 No. MDL 15-02641-PHX-DGC
      Liability Litigation,
11
     ___________________________________
12
                                                       No. CV-18-00018-PHX-DGC
13    Lynn Brown,
14              Plaintiff,
                                                       ORDER
15    v.
16    C. R. Bard, Inc., a New Jersey
      Corporation; and Bard Peripheral
17    Vascular, Inc., an Arizona corporation,
18
                Defendants.
19
20
21          Defendants have filed a renewed motion to dismiss Plaintiff Lynn Brown’s
22   complaint for failure to provide a plaintiff profile form (“PPF”). Doc. 20633. The Court
23   will grant the motion.
24          Case Management Order No. 5 requires each Plaintiff who directly files a short form
25   complaint in this MDL to provide a complete PPF to Defendants within 60 days of filing
26   the complaint. Doc. 365 at 1. Defendants may seek dismissal of the case if no such PPF
27   is received within 20 days after providing notice of the deficiency to Plaintiff. Id.
28
 1         Plaintiff Brown filed a short-form complaint on January 3, 2018. See Doc. 18557-1
 2   at 6-10. On June 19, 2019, Defendants moved to dismiss the complaint for failure to
 3   provide a PPF. Doc. 18557. The Court ordered Brown to provide a complete PPF to
 4   Defendants by August 22, 2019. Doc. 19874 at 2.
 5         Despite the Court’s clear mandate, Brown has failed to provide a PPF to Defendants.
 6   Nor has she responded to Defendants’ renewed motion to dismiss. The Court accordingly
 7   will grant the motion and dismiss Brown’s complaint.
 8         IT IS SO ORDERED:
 9         1.     Defendants’ renewed motion to dismiss Plaintiff Lynn Brown’s complaint
10   (Doc. 20633) is granted.
11         2.     The Clerk is directed to terminate the member case: Brown v. C. R. Bard,
12   Inc., CV-18-00018-PHX-DGC.
13
14         Dated this 15th day of November, 2019.

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
